 Case: 1:21-cv-00093-ACL Doc. #: 1 Filed: 06/24/21 Page: 1 of 6 PageID #: 1


                          UNITED STATES DISTRICT COURT_FOR
                          THE EASTERN DISTRICT OF MISSOURI
                                                      DIVISION

Neal Evan Price                                   )
                                                  )          Co_mplaint for a Civil Case
                                                  )
                                                  )
                                                  )
                                                  )
(Write the full name of each plaintiff                       Case No.
                                                  )
who is filing this complaint. If the                         (to be assigned by Clerk of
                                                  )
names of all the plaintiffs cannot fit in                    District Court)
                                                  )
the space above, please write "see
                                                  )
attached" in the space and atta~h an
                                                  )            Plaintiff requests trial by jury:
additional page with the full list of
                                                  )
names.)                                                          IXjYes 0No
                                                  )
v.                                                )
              r
City of New Madrid, MO                            )
Trent Brenson (Official                           )
Capacity)                                         )
Andrew Lawson Prosecuting                        )
Attorney ... (cont)                              )
                                                 )
(Write the full name of each defendant.
                                                 )
The caption must include the names of
                                                 )
all of the parties. Fed. R. Civ. P. lO(a).
                                                 )
Merely listing one party and writing "et
                                                 )
al." is insufficient. Attach additional
                                                 )
sheets if necessary.)


                                     CIVIL COMPLAINT

                                             NOTICE:

Federal Rule of Civil Procedure 5. 2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual's full social security number or full birth date, the full name of a person
 known to be a minor, or a complete financial account number. A filing may include only: the last
four digits of a social security number, the year of an individual's birth, a minor's initials, and the
last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness
statements, or any other materials to the Clerk's Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an
application to proceed without prepaying fees or costs.
 Case: 1:21-cv-00093-ACL Doc. #: 1 Filed: 06/24/21 Page: 2 of 6 PageID #: 2




I.    The Parties to This Complaint

      A.     The Plaintiff(s)
      Provide the information below for each plaintiff named in the complaint. Attach
      additional pages if needed.

             Name                  Neal Evan Price
             Street Address        3776 W 21st Ave
             City and County       Gary    I   Lake County

             State and Zip Code    Indiana 46404

             Telephone Number      7085102016
             E-mail Address        nealprice55@yahoo.com




      B.     The Defendant(s)

      Provide the information below for each defendant named in the complaint, whether the
      defendant is an individual, a government agency, an organization, or a corporation. For
      an individual defendant, include the person's job or title (if known). Attach additional
      pages if needed.



      Defendant No. 1

             Name                  City Of New Madrid
             Job or Title
             Street Address        560 Mott Street P.O. Box 96
             City and County       New Madrid          I   New Madrid County
             State and Zip Code    Missouri        I   63869
             Telephone Number      573-748-2866
             E-mail Address


              (If more than one defendant is named in the complaint, attach an additional
              page providing the same information for each additional defendant. If you are
              suing for violation of your civil rights, you must state whether you are suing
              each defendant in an official capacity, individual capacity, or both.)




                                               2
Case: 1:21-cv-00093-ACL Doc. #: 1 Filed: 06/24/21 Page: 3 of 6 PageID #: 3




II.   Basis for Jurisdiction

      Federal courts are courts of limited jurisdiction (limited power). Generally, only three
      types of cases can be heard in federal court. Provide the information for this case.
      (Include all information that applies to your case)

      A.      Federal question
      List the specific federal statutes, federal treaties, and/or provisions of the United States
      Constitution that are at issue in this case.

      Plaintiff brings this complaint under 42 U.S.C. Section
      1983 for the deprivation of civil rights, unnecessary
      harassment, and malicious prosecution. The court has
      jurisdiction of this action (28 U.S.C. Sec. 1343) and of
      the parties. Venue is proper in this judicial district.


      B.      Suit against the Federal Government, a federal official, or federal agency
      List the federal officials or federal agencies involved, if any.




      C.      Diversity of Citizenship
      These are cases in which a citizen of one State sues a citizen of another State or nation,
      and the amount at stake is more than $75,000. In a diversity of citizenship case, no
      defendant may be a citizen of the same State as any plaintiff.


              1.     The Plaintiff(s)

                      The plaintiff, (name)     Neal Evan Price , is a citizen of the
                      State of (name)         -------------
                                                     Indiana


                      (If more than one plaintiff is named in the complaint, attach an additional
                      page providing the same information for each additional plaintiff.)




                                                   3
Case: 1:21-cv-00093-ACL Doc. #: 1 Filed: 06/24/21 Page: 4 of 6 PageID #: 4


           2.    The Defendant(s)

          If the defendant is an individual


                 The defendant, (name)                                             , is a citizen

                 of the State of (name)
                                      -------------- Or is a citizen
                 of (foreign nation)
                                     --------------------
          If the defendant is a corporation

                 The defendant, (name)
                                          ------------------
                 is incorporated under the laws of the State of (name)

                                                               , and has its principal place of
                 ----------------
                 business in the State of (name)
                                                   -------------- Or
                 is incorporated under the laws of the State of (foreign nation)


                 ----------------- , and has its principal place
                 of business in (name)
                                          ------------------
                 (If more than one defendant is named in the complaint, attach an
                 additional page providing the same information for each additional
                 defendant.)

           3.    The Amount in Controversy

          The amount in controversy----the amount the plaintiff(s) claims the defendant(s)
          owes or the amount at stake----is more than $75,000, not counting interest and
          costs of court, because (explain):
           $250,000+ (See Relief)




                                              4
 Case: 1:21-cv-00093-ACL Doc. #: 1 Filed: 06/24/21 Page: 5 of 6 PageID #: 5


III.   Statement of Claim

Type, or neatly print, a short and plain statement of the FACTS that support your claim(s). For
every defendant you have named in this complaint, you must state what he or she personally did
to harm you. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Do not make legal arguments, or cite court
cases or statutes. You may attach additional pages if necessary.

Your statement of claim must include all of the following information:

       1.       What happened to you?
       2.       When did it happen?
       3.       Where did it happen?
       4.       What injuries did you suffer?
       5.       What did each defendant personally do, or fail to do, to harm you?
See Attached Sheet




IV.    Relief

       State briefly and precisely what damages or other relief you want from the Court. Do
       not make legal arguments.
       See Attached Sheet




                                                 5
Case: 1:21-cv-00093-ACL Doc. #: 1 Filed: 06/24/21 Page: 6 of 6 PageID #: 6


         Do you claim the wrongs alleged in your complaint are continuing to occur now?

                                         Yes   D    No   ~
               Do you claim actual damages for the acts alleged in your complaint?

                                         Yes~ No         D
                          Do you claim punitive monetary damages?

                                         Yes~ No         D
 If you indicated that you claim actual damages or punitive monetary damages, state the
 amounts claimed and the reasons you claim you are entitled to recover these damages.

      (contd.)




V.    Certification and Closing

      Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
      knowledge, information, and belief that this complaint: (1) is not being presented for an
      improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
      cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
      extending, modifying, or reversing existing law; (3) the factual contentions have
      evidentiary support or, if specifically so identified, will likely have evidentiary support
      after a reasonable opportunity for further investigation or discovery; and (4) the
      complaint otherwise complies with the requirements of Rule 11.

      I agree to provide the Clerk's Office with any changes to my address where case-related
      papers may be served. I understand that my failure to keep a current address on file with
      the Clerk's Office may result in the dismissal of my case.




       I declare under penalty of perjury that the foregoing is true and correct.




                             Signed this ==2=4==== day of ====J=u==n=e====' 20 21 .



                             Signature of Plaintiff(s) ==M='uuf==~=~==/J,=~=·
                                                                           ====




                                                6
